EXHIBIT NO. 10.1

U.S. GUARANTEE AGREEMENT dated as of April 29, 2009 (this “Agreement”), among
SEAGATE TECHNOLOGY, an exempted limited liability company organized under the
laws of the Cayman Islands (“Intermediate Holdings”), SEAGATE TECHNOLOGY HDD
HOLDINGS, an exempted limited liability company organized under the laws of the
Cayman Islands (the “Borrower”), each of the subsidiaries of the Borrower listed
on Schedule I hereto (each such subsidiary individually, a “Subsidiary” and,
collectively, the “Subsidiaries”; and each such Subsidiary, the Borrower and
Intermediate Holdings, individually, a “Guarantor” and, collectively, the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 3, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Intermediate Holdings, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of Intermediate Holdings and each Subsidiary acknowledges that
it will derive substantial benefit from the making of the Loans by the Lenders
and the issuance of Letters of Credit by the Issuing Banks. The obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
are conditioned on, among other things, the execution and delivery by the
Guarantors of a Guarantee Agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Loans and the Issuing Banks
to issue Letters of Credit, the Guarantors are willing to execute this
Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the Obligations. Each Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any extension or renewal of any Obligation.



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no Obligation of any U.S. Loan Party shall be required to be
Guaranteed by any CFC Subsidiary or any Qualified CFC Holding Company, in each
case of any U.S. Subsidiary.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver (except the effect of any waiver obtained pursuant to Section 12(b)),
amendment or modification of, or any release from any terms or provisions of any
other Loan Document, any other Guarantee or any other agreement (in each case
pursuant to the terms thereof), including with respect to any other Guarantor
under this Agreement, or (c) the failure to perfect any security interest in, or
release of, any of the security held by or on behalf of the Administrative Agent
or any other Secured Party.

SECTION 3. Security. Each of the Guarantors authorizes the Administrative Agent
and each of the other Secured Parties to (a) take and hold security for the
payment of its guarantee hereunder and the Obligations and exchange, enforce,
waive and release any such security, (b) apply such security and direct the
order or manner of sale thereof as they in their sole discretion may determine
and (c) release or substitute any one or more endorsees, other Guarantors or
other obligors.

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of all the Loan Document Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document or any other agreement, by any waiver
or

 

2



--------------------------------------------------------------------------------

modification of any provision of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Obligations, or the failure to
perfect any security interest in, or the release of, any of the security held by
or on behalf of the Administrative Agent or any other Secured Party, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Loan Document Obligations).

SECTION 6. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final payment in full in cash of all the Loan Document
Obligations (or, in the case of an action seeking payment of less than all the
Loan Document Obligations, payment in full in cash of the portion of the Loan
Document Obligations sought in such action). The Administrative Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Guarantor or exercise any other right or remedy available to them against
the Borrower or any other Guarantor, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent all the Loan
Document Obligations have been paid in full in cash. Pursuant to applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrower or any other Guarantor or guarantor, as the case
may be, or any security.

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent or such
other Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against the Borrower or such other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Loan Document Obligations. If any amount
shall erroneously be paid to any Guarantor on account of such subrogation,
contribution, reimbursement, indemnity or similar right, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

 

3



--------------------------------------------------------------------------------

SECTION 8. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Loan Party’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise any Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct in all material respects.

SECTION 10. Termination. The guarantees made hereunder (a) shall terminate when
all the Loan Document Obligations have been paid in full in cash, the
Commitments have expired or been terminated, the principal of and interest on
each Loan and all fees payable under the Loan Documents shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or otherwise
provided for in a manner satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed and (b) shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In the event that any Guarantor ceases to
be a Subsidiary (as such term is used in the Credit Agreement) pursuant to a
transaction permitted under the Credit Agreement, such Guarantor shall be
released from its obligations under this Agreement without further action. Upon
the release of a Guarantor from its obligations under this Agreement pursuant to
this Section 10, and at the sole expense of such Guarantor, the Administrative
Agent shall execute and deliver to such Guarantor such documents as such
Guarantor may reasonably request to evidence such termination or release.

SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the Collateral
Agent and their respective successors and assigns, and shall inure to the
benefit of such Guarantor, the Administrative Agent and the other Secured
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein without the prior written consent of each Lender (and any such
attempted assignment without such consent shall be void). This Agreement shall
be construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

SECTION 12. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement.

SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address or telecopy number set forth in Schedule I hereto, with a copy to
the Borrower.

SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Secured Parties
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and the issuance of the Letters of Credit, regardless of any
investigation made by the Secured Parties or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until all the
Loan Document Obligations have been paid in full in cash, the Commitments have
expired or been terminated, the principal of and interest on each Loan and all
fees payable under any Loan Document shall have been paid in full, all Letters
of Credit shall have expired or been terminated (or otherwise provided for in a
manner satisfactory to the applicable Issuing Bank) and all LC Disbursements
shall have been reimbursed.

 

5



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 16. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 11. Delivery
of an executed signature page to this Agreement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section 18. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

6



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Guarantor hereby appoints Seagate Technology (US)
Holdings, Inc. as its agent for service of process in the United States and
Seagate Technology (US) Holdings, Inc. hereby accepts such appointment.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement and the Collateral and Guarantee Requirement, certain Subsidiaries
formed or acquired after the Second Restatement Effective Date are required to
execute a Guarantee Agreement. Upon execution and delivery after the date hereof
by the Administrative Agent and such a Subsidiary of an instrument in the form
of Annex 1 hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party to or for the credit or the account of any
Guarantor against any or all the obligations of such Guarantor then existing
under this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document. The applicable Secured

 

7



--------------------------------------------------------------------------------

Party shall notify Intermediate Holdings and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 21. The rights of each Secured Party under this Section 21
are in addition to other rights and remedies (including any other rights of
setoff) that such Secured Party may have.

SECTION 22. Termination of 2006 Guarantee Agreement. Upon the effectiveness of
this Agreement, the U.S. Guarantee Agreement dated as of September 19, 2006,
among Seagate Technology, Seagate Technology HDD Holdings and JPMorgan Chase
Bank, N.A. shall be terminated in its entirety and shall be superseded and
replaced by the terms of this Agreement.

SECTION 23. Tax Indemnification. Each Guarantor hereby agrees to be bound by the
terms of Section 2.16 of the Credit Agreement, insofar as any provision of such
Section applies to any Loan Party.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SEAGATE TECHNOLOGY, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel

and Senior Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY HDD HOLDINGS By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel

and Senior Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (US)

HOLDINGS, INC.,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

MAXTOR CORPORATION, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Corporate Secretary, General Counsel and
Senior Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

I365 INC., By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Assistant Secretary

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY LLC, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel

and Senior Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

MAXTOR GLOBAL LTD., By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY INTERNATIONAL, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE INTERNATIONAL (JOHOR)

SDN. BHD.,

By:  

/s/    Stephen P. Sedler

Name:   Stephen P. Sedler Title:   Assistant Secretary

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (THAILAND) LIMITED, By:  

/s/    Patrick J. O’Malley

Name:   Patrick J. O’Malley Title:   Director

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

PENANG SEAGATE INDUSTRIES (M)

SDN. BHD.,

By:  

/s/    Patrick J. O’Malley

Name:   Patrick J. O’Malley Title:   Director

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (IRELAND), By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY MEDIA (IRELAND), By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.,

By:  

/s/    Patrick J. O’Malley

Name:   Patrick J. O’Malley Title:   Director

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT,

By:  

/s/    Sharon Bazbaz

Name:   Sharon Bazbaz Title:   Vice President

[Signature Page to the U.S. Guarantee Agreement]



--------------------------------------------------------------------------------

Schedule I to the

U.S. Guarantee Agreement

 

Guarantor

    

Address

Seagate Technology

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology HDD Holdings

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology (US) Holdings, Inc.

    

920 Disc Drive

Scotts Valley, CA 95067

Maxtor Corporation

    

920 Disc Drive

Scotts Valley, CA 95067

i365 Inc.

    

3101 Jay Street, Suite 110, Santa Clara,

CA 95054

Seagate Technology LLC

    

920 Disc Drive

Scotts Valley, CA 95067

Maxtor Global Ltd.

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology International

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate International (Johor) Sdn. Bhd.

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology (Thailand) Limited

    

920 Disc Drive

Scotts Valley, CA 95067

Penang Seagate Industries (M) Sdn. Bhd.

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology (Ireland)

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology Media (Ireland)

    

920 Disc Drive

Scotts Valley, CA 95067

Seagate Singapore International Headquarters Pte. Ltd.

    

920 Disc Drive

Scotts Valley, CA 95067



--------------------------------------------------------------------------------

Annex 1 to the

U.S. Guarantee Agreement

SUPPLEMENT NO. [    ] dated as of [        ] (this “Supplement”), to the U.S.
Guarantee Agreement dated as of April 29, 2009 (as the same may be amended,
supplemented or otherwise modified from time to time, the “U.S. Guarantee
Agreement”), among SEAGATE TECHNOLOGY, an exempted limited liability company
organized under the laws of the Cayman Islands (“Intermediate Holdings”),
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), each of the subsidiaries
of the Borrower from time to time party thereto (each such subsidiary
individually, a “Subsidiary” and, collectively, the “Subsidiaries”; and each
such Subsidiary, the Borrower and Intermediate Holdings, individually, a
“Guarantor” and, collectively, the “Guarantors”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of April 3, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Intermediate Holdings, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the U.S. Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the U.S. Guarantee Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit. Pursuant to Section 5.12 of the Credit Agreement and the Collateral and
Guarantee Requirement, certain Subsidiaries formed or acquired after the Second
Restatement Effective Date are required to execute a Guarantee Agreement.
Section 20 of the U.S. Guarantee Agreement provides that additional Subsidiaries
may become Guarantors under the U.S. Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the U.S.
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 20 of the U.S. Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the U.S.
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the U.S. Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, except to the extent a representation and warranty expressly
relates solely to a specific date, in which case such representation and
warranty shall be true and correct on such date. Each reference to a “Guarantor”
in the U.S. Guarantee Agreement shall be deemed to include the New Guarantor.
The U.S. Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the U.S. Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the U.S. Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

 

2



--------------------------------------------------------------------------------

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent (but subject to Section 9.03(a) of the Credit Agreement).

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the U.S. Guarantee Agreement as of the day and year
first above written.

 

[NAME OF NEW GUARANTOR], by  

 

Name:   Title:   Address:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

Name:   Title:  